 



EXHIBIT 10.19
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.
SECOND ASSIGNMENT OF LEASES AND RENTS
     THIS SECOND ASSIGNMENT OF LEASES AND RENTS (hereinafter referred to as this
“Assignment”), is made and entered into as of the _31st___ day of ___October___,
2006, by [NAME OF ASSIGNOR], a Texas limited partnership (“Assignor”) to
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(“Wachovia”), as Agent for itself and the other Banks from time to time party to
the Mezzanine Credit Agreement (as hereinafter defined) (Wachovia, in its
capacity as Agent, hereinafter referred to as “Agent”).
W I T N E S S E T H:
     THAT FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable considerations, the receipt and sufficiency whereof
are hereby acknowledged, and in order to secure the Obligations as defined
herein, Assignor does hereby presently, irrevocably and unconditionally grant,
transfer and assign to Agent, its successors, successors-in-title and assigns,
all of Assignor’s right, title and interest in, to and under any and all leases,
tenancies, agreements or licenses, written or oral, now existing or hereafter
entered into by Assignor as “landlord”, “lessor” or “licensor”, for the use or
occupancy of all or any portion of the property (hereinafter referred to as the
“Property”) located at Bexar County, Texas, more particularly described in
Exhibit A attached hereto and by this reference made a part hereof, including
any and all extensions, renewals, amendments and modifications thereof and
guaranties of or letters of credit relating to the performance or obligations of
any tenants, lessees or licensees thereunder (such leases, tenancies, agreements
and licenses are hereinafter referred to collectively as the “Leases,” and such
tenants, lessees and licensees are hereinafter referred to collectively as
“Tenants” or individually as a “Tenant” as the context requires), together with
any and all security, damage and lease deposits, all of Assignor’s right, title
and interest in and to all revenues, lease termination payments, royalties,
rights or benefits of every nature arising from the possession, use, enjoyment
or operation of the Property and all rents, issues, income and profits from the
Leases and from the Property. This Assignment constitutes a present and absolute
assignment of leases and rents, subject only to Assignor’s rights under
Paragraph 1.03(a) hereof.
     TO HAVE AND TO HOLD unto Agent, its successors and assigns forever, subject
to and upon the terms and conditions set forth herein.
     This Assignment is made for the purpose of securing the full and prompt
payment and performance when due, whether by acceleration or otherwise, with
such interest as may accrue thereon, either before or after maturity thereof, of
the Notes and the other Obligations, all as defined below.

 



--------------------------------------------------------------------------------



 



     As further security for the Obligations and the full and prompt payment and
performance of any and all duties of Assignors to Agent under the Security
Documents, Assignor hereby assigns to Agent any awards or payments which may be
made in respect of Assignor’s interest in any of the Leases in any bankruptcy,
insolvency or reorganization proceedings in any state or federal court. From and
after the occurrence and during the continuance of an Event of Default, Assignor
hereby appoints Agent as its attorney-in-fact to appear in any such proceeding
and/or to collect any such award or payment.
ARTICLE I
WARRANTIES AND COVENANTS
     1.01 Representations and Warranties of Assignor. Assignor hereby represents
and warrants as follows as of the date hereof:
          (a) Assignor is the sole and absolute owner of the entire landlord’s
or lessor’s interest in the Leases and such rents, issues and profits.
          (b) Assignor has made no prior assignment of any of the Leases or with
respect to any of such rents, issues or profits, other than pursuant to the
Senior Deed of Trust and the Senior Assignment of Leases and Rents.
          (c) Assignor has neither done any act nor omitted to do any act which
might prevent Agent from, or limit Agent in, acting under any of the provisions
of this Assignment.
          (d) Neither the execution and delivery of this Assignment or any of
the Leases, the performance of each and every covenant of Assignor under this
Assignment and the Leases, nor the meeting of each and every condition contained
in this Assignment, conflicts with, or constitutes a breach or default under,
any agreement, indenture or other instrument to which Assignor is a party or by
which Assignor is bound, or any law, ordinance, administrative regulation or
court decree which is applicable to Assignor.
          (e) No action has been brought or, so far as is known to Assignor, is
threatened, which would interfere in any way with the right of Assignor to
execute this Assignment and perform all of Assignor’s obligations contained in
this Assignment and in the Leases.
          (f) All Leases existing as of the date of this Assignment are listed
and described on the rent roll delivered by Assignor to Agent on or about the
date hereof (the “Rent Roll”). No Tenant under any Lease is entitled to any free
rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in the Rent Roll. No property other than the Property which
is the subject of the applicable Lease is necessary to comply with the
requirements (including, without limitation, parking requirements) contained in
such Lease. The Leases represent the entire agreement between Assignor and the
Tenants with respect to the Leased Premises.

2



--------------------------------------------------------------------------------



 



          (g) The Leases existing as of the date of this Assignment and listed
and described on the Rent Roll were, to the knowledge of Assignor, duly executed
and delivered by each Tenant pursuant to authority legally adequate therefor,
are now in full force and effect, and are the legal, valid and binding
obligations of such Assignor, and to the knowledge of Assignor, the Tenants,
enforceable in accordance with their terms, and, except as disclosed in writing
to Agent, no condition exists, which with the passage of time or the giving of
notice, or both, could give rise to any right or option by any Tenant to
terminate its Lease.
          (h) Except as set forth on the Rent Roll, no default exists on the
part of Assignor in the fulfillment, performance or observance of any of the
terms, conditions or covenants of landlord or lessor contained in any of the
Leases, and, to the best of Assignor’s knowledge, except as set forth on the
Rent Roll, no default exists on the part of any Tenant in the fulfillment,
performance or observance of any of the terms, conditions or covenants of tenant
or lessee contained in any of the Leases.
          (i) Except as set forth on the Rent Roll, nothing contained in any
Lease violates any other Lease or any other agreement, covenant or, to the
knowledge of Assignor, any governmental requirement affecting the Property.
     1.02 Covenants of Assignor. Assignor hereby covenants and agrees as
follows:
          (a) Except as permitted in the Mezzanine Credit Agreement or the
Security Instrument, Assignor shall (i) fulfill, perform and observe each and
every material term, condition and covenant of landlord or lessor contained in
each of the Leases; (ii) at no cost or expense to Agent, enforce, short of
termination, the performance and observance of each and every material term,
condition and covenant of each of the Leases to be performed or observed by the
Tenant thereunder; and (iii) appear in and defend any action arising out of, or
in any manner connected with, any of the Leases, or the obligations or
liabilities of such Assignor as the landlord or lessor thereunder, or of the
Tenant or any guarantor thereunder.
          (b) Assignor shall not, without the prior written consent of Agent,
(i) permit the prepayment of any rents under any of the Leases for more than one
(1) month prior to the accrual thereof; or (ii) assign its interest in, to or
under any of the Leases or the rents, issues, income and profits from any of the
Leases or from the Property to any person or entity other than Agent.
          (c) Except as otherwise permitted in the Mezzanine Credit Agreement,
Assignor shall not, without the prior written consent of Agent (i) enter into
any new Lease of all or any part of the Property; (ii) amend or modify any
Lease; (iii) terminate the term or accept the surrender of any of the Leases;
(iv) waive or release the Tenant from the performance or observation by the
Tenant of any material obligation or condition of any of the Leases; (v) agree
to subordinate any of the Leases to any mortgage or other encumbrance; or
(vi) in the event any bankruptcy, insolvency or other debtor relief proceeding
shall be instituted by or against any Tenant, settle any claims which Assignor
may have against such Tenant.

3



--------------------------------------------------------------------------------



 



          (d) Assignor shall take no action which will cause or permit the
estate of the Tenant under any of the Leases to merge with the interest of
Assignor in the Property or any portion thereof.
          (e) Assignor does hereby authorize and empower Agent, upon the
occurrence and during the continuance of an Event of Default, to collect all
rents, issues, income and profits arising or accruing under the Leases or from
the Property as they become due, whether or not the Agent shall have made entry
or become a mortgagee-in-possession pursuant to the Security Instrument, and
upon the occurrence and during the continuance of an Event of Default does
hereby irrevocably authorize and direct, each and every present and future
Tenant of the whole or any part of the Property, upon receipt of written notice
from Agent, to pay all rents, issues, income and profits thereafter arising or
accruing under the Leases or from the Property to Agent and to continue to do so
until otherwise notified by Agent, and Assignor agrees that each and every
Tenant shall have the right to rely upon such notice by Agent without any
obligation or right to inquire as to whether any Event of Default exists and
notwithstanding any notice or claim of Assignor to the contrary, and that
Assignor shall have no right or claim against any Tenant for any rents or other
amounts paid by such Tenant to Agent following receipt of such notice.
          (f) Assignor will permit any officer designated by Agent, at
Assignor’s expense, to visit and inspect any of the properties of Assignor, to
examine the records and books of account from time to time as requested but only
during normal business hours of Assignor (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of
Assignor with, and to be advised as to the same by, its officers, all at such
reasonable times and intervals Agent may reasonably request. Agent shall use
good faith efforts to coordinate such visits and inspections so as to minimize
the interference with and disruption to the normal business operations of
Assignor. From and after the occurrence of an Event of Default which is
continuing, Assignor shall bear the costs and expenses incurred by Agent or its
representatives in conducting such visits or inspections.
     1.03 Covenants of Agent. Agent hereby covenants and agrees with Assignor as
follows:
          (a) This Assignment constitutes a present, current and absolute
assignment of all Leases and all rents, issues, income and profits from the
Property, provided, that so long as no Event of Default has occurred, Agent
shall not demand that such rents, issues, income and profits be paid directly to
Agent, and Assignor shall have a license (revocable upon the occurrence of an
Event of Default) to collect, but no more than one (1) month prior to accrual,
all such rents, issues, income and profits from the Property (including, but not
by way of limitation, all rents payable under the Leases), further provided,
however, that Assignor shall collect and receive all such rents, issues, income
and profits from the Property for the account of Agent, and shall apply such
rents, issues, income and profits so collected to the Obligations, to the extent
then due and payable, then to the payment of normal and customary operating
expenses of the Property then due and payable, with the balance, so long as no
Event of Default has occurred, to the account of Assignor.

4



--------------------------------------------------------------------------------



 



          (b) Except as otherwise provided in the Mezzanine Credit Agreement,
upon the payment in full of the Obligations, as evidenced by the recording or
filing of an instrument of satisfaction or full release of the Security
Instrument without the recording of another security instrument in favor of
Agent affecting the Property, this Assignment shall be terminated and released
in fact and of record by Agent and shall thereupon be of no further force or
effect.
          (c) Assignor and Agent are each represented by competent counsel and
are aware of the legal effects of this Assignment. This Assignment is intended
by Assignor and Agent to create, and shall be construed to create, an absolute
assignment to Agent and not an assignment as security for the performance of the
obligation evidenced by the Security Documents or any other indebtedness of
Assignor. It is further the intent of Assignor and Agent hereunder that the
rents hereby absolutely assigned are no longer, during the term of this
Assignment, property of Assignor or property of any estate of Assignor as
defined by 11 U.S.C. Section 541, and shall not constitute collateral, cash or
otherwise, of Assignor. The term “rents” as used herein shall mean the gross
capital rents without deduction or offset of any kind.
ARTICLE II
DEFAULT
     2.01 Event of Default. Upon the occurrence and during the continuance of an
Event of Default, Agent may exercise any and all remedies provided in
Paragraph 2.02 of this Assignment, under the Security Instrument, under the
Mezzanine Credit Agreement and under any and all other instruments and documents
providing security for the Obligations, or any other remedies available under
applicable law or any one or more of such remedies.
     2.02 Remedies. Upon the occurrence and during the continuance of any Event
of Default, Agent may at its option, with or without notice or demand of any
kind (except as may be provided herein or in any of the Security Documents), and
without waiving such Event of Default, exercise any or all of the following
rights and remedies.
          (a) Declare any part or all of the Obligations to be immediately due
and payable, whereupon the same shall be become immediately due and payable.
          (b) Either with or without entry or taking possession of the Property,
give or require Assignor to give notice to any or all Tenants under the Leases
authorizing and directing such Tenants under the Leases to pay all rents,
issues, income and profits and any other sums due under their Leases directly to
Agent, whether or not Agent shall have made entry or become a mortgagee in
possession pursuant to the Security Instrument, and collect and receive all
rents, issues, income and profits and other sums due under the Leases with
respect to which such notice is given. Assignor hereby irrevocably appoints
Agent as its true and lawful agent and attorney-in-fact for the purpose of
endorsing notes, drafts, money orders and other evidence of payment of rents,
issues, income and profits and any other sums due under the Leases, which power
of attorney is irrevocable and coupled with an interest.
          (c) Either with or without entry or taking possession of the Property,
perform any and all obligations of Assignor under any or all of the Leases or
this Assignment and

5



--------------------------------------------------------------------------------



 



exercise any and all rights of Assignor herein or therein as fully as Assignor
itself could do, including, without limiting the generality of the foregoing,
enforcing, modifying, extending or terminating any or all of the Leases,
collecting, modifying, compromising, waiving or increasing any or all of the
rents payable thereunder, and obtaining new Tenants and entering into new Leases
on the Property on any terms and conditions deemed desirable by Agent, and, to
the extent Agent shall incur any costs in connection with the performance of any
such obligations of Assignor, including reasonable attorneys’ fees and costs of
litigation, then all such reasonable costs shall become a part of the
Obligations, shall bear interest from the incurring thereof at the Post-Default
Rate (but in no event shall the interest payable exceed the maximum amount
allowed by law), and shall be due and payable on demand.
          (d) Either with or without entry or taking possession of the Property,
in Assignor’s or Agent’s name, institute any legal or equitable action which
Agent in its sole discretion deems desirable to collect and receive any or all
of the rents, issues, income and profits assigned herein or to evict or remove
any Tenants.
          (e) Enter upon, take possession of, and use and operate all or any
portion of the Property which Agent in its sole discretion deems desirable to
effectuate any or all of the foregoing remedies, with full power to make
alterations, renovations, repairs or replacements thereto.
Agent shall have the full right to exercise any or all of the foregoing remedies
and rights and without regard to the adequacy of security for any or all of the
Obligations, and with or without the commencement of any legal or equitable
action or the appointment of any receiver or trustee.
     2.03 Application of Rents. All rents, issues, income and profits and any
other sums due under the Leases and with respect to the Property which are
collected by Agent shall be applied by Agent in such order as Agent in its sole
discretion may elect against: (i) all reasonable costs and expenses, including
reasonable attorneys’ fees, incurred in connection with the operation of the
Property, the performance of Assignor’s obligations under the Leases or the
collection of the rents thereunder; (ii) all reasonable costs and expenses,
including reasonable attorneys’ fees, incurred in the collection of any or all
of the Obligations, including all costs, expenses and attorneys’ fees incurred
in seeking to realize on or to protect or preserve Agent’s interest in any other
collateral securing any or all of the Obligations; and (iii) any or all unpaid
principal of, and interest on, the Obligations; with any remainder to Assignor.
     2.04 No Liability of Agent. Agent shall not be obligated to perform or
discharge, nor does Agent hereby undertake to perform or discharge, any
obligation, duty or liability of Assignor under any of the Leases or under or by
reason of this Assignment, except those arising after Agent takes possession of
the Property after an Event of Default. Prior to Agent’s taking possession of
the Property after an Event of Default, this Assignment shall not operate to
place upon Agent responsibility for the control, care, management or repair of
the Property, nor for the carrying out of any of the terms and conditions of any
of the Leases, nor shall it operate to make Agent responsible or liable for any
waste committed on the Property, for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss or injury or death to any person. Agent shall not
be liable for any loss sustained by Assignor resulting from Agent’s failure to
let the Property after

6



--------------------------------------------------------------------------------



 



taking possession of the Property after an Event of Default, unless such loss is
caused by the willful misconduct or gross negligence of Agent.
     2.05 Indemnification. Assignor shall and does hereby agree to indemnify and
to hold Agent and the Banks harmless from and against any and all costs,
expenses, claims, demands, liability, loss or damage (including all costs,
expenses, and attorneys’ fees incurred in the defense thereof) actually asserted
against, imposed on or incurred by Agent or the Banks in connection with or as a
result of this Assignment or the exercise of any rights or remedies under this
Assignment or under any of the Leases or by reason of any alleged obligations or
undertakings of Agent or the Banks to perform or discharge any of the terms,
covenants or agreements contained in any of the Leases; provided, however, that
nothing herein shall be construed to obligate Assignor to indemnify and hold
Agent or the Banks harmless from and against any and all costs, expenses,
claims, demands, liability, loss or damage asserted against, imposed on or
incurred by Agent or the Banks by reason of Agent’s or such Bank’s willful
misconduct or gross negligence. Should Agent or a Bank incur any such costs,
expenses, liabilities, loss or damage for which it is to be indemnified by
Assignor as aforesaid, the amount thereof shall be added to the Obligations,
shall bear interest at the interest rate for overdue amounts stated in the
Mezzanine Credit Agreement from the date incurred until paid (but in no event
shall the interest payable exceed the maximum amount allowed by law), shall be
secured by this Assignment, the Security Instrument and the other Security
Documents, and shall be payable immediately upon demand. ASSIGNOR AGREES THAT
THE INDEMNIFICATION OF AGENT BY ASSIGNOR SET FORTH IN THIS PARAGRAPH 2.05
INCLUDES INDEMNIFICATION IN THE EVENT OF ORDINARY NEGLIGENCE ON THE PART OF
AGENT BUT DOES NOT INCLUDE INDEMNIFICATION OF AGENT FOR AGENT’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
ARTICLE III
DEFINITIONS
     Terms used herein and not defined herein shall have the meanings as set
forth in the Mezzanine Credit Agreement.
     The following terms as used herein shall have the following meanings:
     “Agent” shall mean Wachovia Bank, National Association and its successors
and assigns, as Agent for itself and the other lenders from time to time party
to the Mezzanine Credit Agreement.
     “Assignment” shall mean this Second Assignment of Leases and Rents between
Assignor and Agent.
     “Mezzanine Credit Agreement” shall mean the Mezzanine Credit Agreement
dated as of                     , 2006, by and among NNN Apartment REIT
Holdings, L.P., a Virginia limited partnership (the “Borrower”), Agent,
Wachovia, the other lenders which are parties thereto, and such other lenders as
may from time to time become parties thereto, as originally executed, or if

7



--------------------------------------------------------------------------------



 



varied, extended, supplemented, consolidated, amended or restated from time to
time as so varied, extended, supplemented, consolidated, amended or restated.
     “Default” shall mean any event which, with the giving of notice or the
lapse of time, or both, would become an Event of Default.
     “Event of Default” shall mean (a) any “Event of Default” under and as
defined in the Security Instrument or the Mezzanine Credit Agreement, or (b) any
default in the performance of the obligations of Assignor hereunder which is not
cured within thirty (30) days following receipt by Assignor of written notice of
such default, or (c) any representation or warranty of Assignor in this
Assignment proving to have been false or incorrect in any material respect upon
the date when made or deemed to be made or repeated, or (d) any default in the
performance of the obligations of Assignor under any of the Security Documents
beyond the expiration of any applicable notice and cure period.
     “Notes” shall collectively mean (i) those certain Notes made or to be made
by the Borrower to the Banks in the aggregate principal amount of up to Fifteen
Million and No/100 Dollars ($15,000,000.00), and (ii) each other note as may be
issued under the Mezzanine Credit Agreement, each as originally executed or if
varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated from time to time as so varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated.
     “Obligations” shall mean:
          (a) The debt evidenced by the Notes together with interest as therein
provided;
          (b) The full and prompt payment and performance by Borrower of all of
the provisions, agreements, covenants and obligations contained in the Mezzanine
Credit Agreement;
          (c) The full and prompt payment and performance by Guarantors of all
of the provisions, agreements, covenants and obligations contained in the
Guaranty;
          (d) The full and prompt payment and performance of all of the
provisions, agreements, covenants and obligations herein contained and contained
in any other of the Loan Documents or the Security Documents, and the payment of
all other sums therein covenanted to be paid; and
          (e) Any and all additional advances made by Agent as provided in the
Security Instrument.
     “Security Documents” shall mean the Security Instrument (as hereinafter
defined), this Assignment, the Mezzanine Credit Agreement, the Guaranty and the
UCC-1 financing statements executed and delivered with respect to the Property
and any and all other documents or instruments now or hereafter securing the
Obligations.

8



--------------------------------------------------------------------------------



 



     “Security Instrument” shall mean the Second Deed of Trust, Security
Agreement and Fixture Filing dated as of ___October 31_, 2006_, executed by
Assignor to ___John M. Nolan_, as trustee, for the benefit of Agent pursuant to
which Assignor has conveyed the Property as security for the Obligations.
     “Senior Assignment of Leases and Rents” shall mean the Assignment of Leases
and Rents dated _October 31_, 2006, executed by the Assignor, for the benefit of
Wachovia, in its capacity as agent for itself and the other “Lenders” referred
to therein.
     “Senior Deed of Trust” shall have the meaning assigned to that term in the
Security Instruments.
ARTICLE IV
GENERAL PROVISIONS
     4.01 Successors and Assigns. This Assignment shall inure to the benefit of
and be binding upon Assignor and Agent and their respective heirs, executors,
legal representatives, successor and assigns to the extent only permitted under
the Mezzanine Credit Agreement (but in the case of assigns of Assignor, only if
and to the extent that Agent has consented in writing to Assignor’s assignment
of its rights or obligations hereunder to such assigns). Whenever a reference is
made in this Assignment to “Assignor” or “Agent”, such reference shall be deemed
to include a reference to the heirs, executors, legal representatives,
successors and assigns of Assignor or Agent.
     4.02 Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to
any subsequent holder of the Notes or the Security Instrument, or to any person
acquiring title to the Property, all of Agent’s right, title and interest in any
of the Leases and rents, issues, income and profits from the Property. No such
assignee shall have any liability for any obligation which accrued under any of
the Leases prior to the assignment to such assignee nor shall any such assignee
have any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.
     4.03 Terminology. All personal pronouns used in this Assignment, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural, and vice versa. Titles of
Articles are for convenience only and neither limit nor amplify the provisions
of this Assignment.
     4.04 Severability. If any provision of this Assignment or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Assignment and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
     4.05 Applicable Law. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF TEXAS.

9



--------------------------------------------------------------------------------



 



     4.06 No Third Party Beneficiaries. This Assignment is made solely for the
benefit of Agent and its assigns. No Tenant under any of the Leases nor any
other person shall have standing to bring any action against Agent as the result
of this Assignment, or to assume that Agent will exercise any remedies provided
herein, and no person other than Agent shall under any circumstances be deemed
to be a beneficiary of any provision of this Assignment.
     4.07 No Oral Modifications. Neither this Assignment nor any provisions
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
     4.08 Cumulative Remedies. The remedies herein provided shall be in addition
to and not in substitution for the rights and remedies vested in Agent in any of
the Security Documents or at law or in equity, all of which rights and remedies
are specifically reserved by Agent. The remedies herein provided or otherwise
available to Agent shall be cumulative and may be exercised concurrently. The
failure to exercise any of the remedies herein provided shall not constitute a
waiver thereof, nor shall use of any of the remedies herein provided prevent the
subsequent or concurrent resort to any other remedy or remedies. It is intended
that this clause shall be broadly construed so that all remedies herein provided
or otherwise available to Agent shall continue and be each and all available to
Agent until the Obligations shall have been paid in full.
     4.09 Cross-Default. An Event of Default by Assignor under this Assignment
shall constitute an “Event of Default” under the Security Documents.
     4.10 Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties or signatories hereto may execute this
Assignment by signing any such counterpart.
     4.11 Further Assurance. At any time and from time to time, upon request by
Agent, Assignor will make, execute and deliver, or cause to be made, executed
and delivered, to Agent and, where appropriate, cause to be recorded and/or
filed and from time to time thereafter to be re-recorded and/or refiled at such
time and in such offices and places as shall be deemed desirable by Agent in its
reasonable judgment, any and all such other and further assignments, deeds to
secure debt, mortgages, deeds of trust, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates and other documents as may, in the reasonable opinion of Agent, be
necessary in order to effectuate, complete, or perfect, or to continue and
preserve (a) the obligations of Assignor under this Assignment and (b) the
security interest created by this Assignment as a first and prior security
interest upon the Leases and the rents, issues, income and profits from the
Property, subject to the prior lien of the Senior Deed of Trust and the Senior
Assignment of Leases and Rents. Upon any failure by Assignor so to do, Agent may
make, execute, record, file, re-record and/or refile any and all such
assignments, deeds to secure debt, mortgages, deeds of trust, security
agreements, instruments, certificates, and documents for and in the name of
Assignor, and Assignor hereby irrevocably appoints Agent the agent and
attorney-in-fact of Assignor so to do.

10



--------------------------------------------------------------------------------



 



     4.12 Notices. Except for any statutory notices required prior to exercise
of the remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Security Instrument.
     4.13 Modifications, Etc. Assignor hereby consents and agrees that Agent may
at any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any person, firm or
corporation on its behalf or for its account, securing the Obligations;
substitute for any collateral so held by it, other collateral of like kind;
agree to modification of the terms of the Mezzanine Credit Agreement or any of
the other Security Documents or Loan Documents; extend or renew the Notes, the
Mezzanine Credit Agreement or any of the other Security Documents or Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Notes, the Mezzanine Credit Agreement or any of the other
Security Documents or Loan Documents for any period; grant releases, compromises
and indulgences with respect to the Notes, the Mezzanine Credit Agreement or any
of the other Security Documents or Loan Documents to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor or endorser
of the Notes, the Security Instrument, the Mezzanine Credit Agreement, or any
other Security Documents or Loan Documents; or take or fail to take any action
of any type whatsoever; and no such action which Agent shall take or fail to
take in connection with the Security Documents or Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the Loan
Documents and the Leases, and any and all references herein to the Security
Documents or the Leases shall be deemed to include any such renewals,
amendments, extensions, consolidations or modifications thereof.
     4.14 Interpretation. Any provision in the Mezzanine Credit Agreement or the
Security Instrument that pertains to this Assignment shall be deemed to be
incorporated herein as if such provision were fully set forth in this
Assignment. In the event of any conflict between the terms of this Assignment
and the terms of the Mezzanine Credit Agreement, the terms of the Mezzanine
Credit Agreement shall prevail. In the event of any conflict between the terms
of this Assignment and the Security Instrument, the terms of the Security
Instrument shall prevail. A provision in this Assignment shall not be deemed to
be inconsistent with the Mezzanine Credit Agreement or the Security Instrument
by reason of the fact that no provision in the Mezzanine Credit Agreement or the
Security Instrument covers such provision in this Assignment.
     4.15 Prior Assignment of Leases and Rents. This Assignment is subject and
subordinate to the Senior Assignment of Leases and Rents.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has executed this Assignment under seal as of
the day and year first above written.

                              ASSIGNOR:        
 
                            APARTMENT REIT WALKER RANCH, LP, a Texas limited
partnership    
 
                            By:   APARTMENT REIT WALKER RANCH GP, LLC, a        
    Delaware limited liability company, its General Partner    
 
                                By:   NNN APARTMENT REIT HOLDINGS, L.P., a      
          Virginia limited partnership, its Manager    
 
                                    By:   NNN APARTMENT REIT, INC., a
Maryland corporation, its General Partner    
 
                       
 
              By:
Name:   /s/ Stanley J. Olander
 
Stanley J. Olander, Jr.    
 
              Title:   CEO      
 
                  [CORPORATE SEAL]    

[Signature Page to Mezzanine Assignment of Leases and Rents — Wachovia/NNN
October 2006]

12



--------------------------------------------------------------------------------



 



STATE OF VIRGINIA               )
COUNTY OF [ILLEGIBLE]      )
     This instrument was acknowledged before me on October 27, 2006, by S J
Olander the CEO of NNN Apartment REIT, Inc., a Maryland corporation, on behalf
of said corporation as the General Partner of NNN Apartment REIT Holdings, L.P.,
a Virginia limited partnership, on behalf of such limited partnership as the
Manager of Apartment REIT Walker Ranch GP, LLC, a Delaware limited liability
company as the General Partner of APARTMENT REIT WALKER RANCH, LP, a Texas
limited partnership.

         
 
  /s/ [ILLEGIBLE]
 
Notary Public, in and for    
 
       
(SEAL)
  THE STATE OF VIRGINIA    
 
       
 
  My Commission Expires: 6/30/10    

[Signature Page to Mezzanine Assignment of Leases and Rents — Wachovia/NNN
October 2006]

13